 144
 
              
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
359 NLRB No. 8
 
Marriott International, Inc
.
 
d/b/a J.W. 
Marriott Los 
Angeles 
a
t 
L.A. Live 
and 
UNITE HERE! L
ocal
 
11
. 
 
Case 21

CA

0
3
9556
 
September 28, 2012
 
DECISION AND ORDER 
 
B
Y 
C
HAIRMAN 
P
EARCE AND 
M
EMBERS 
H
AYES 
 
AND 
B
LOCK
 
On July 22, 2011, Administrative Law Judge Clifford 
H. Anderson issued the attached decision.  The Respon
d-
ent filed exceptions and a supporting brief, the General 
Counsel and the Charging Party each filed ans
wering 
briefs, and the Respondent filed a reply brief.
 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-
member panel.  
 
The Board has considered the decision and the record 
in light of the exceptions and briefs a
nd has decided to 

modified and to adopt the recommended Order as mod
i-
fied and set forth in full below.
1
 
This case involves the legality of workplace rules 
promulgated, revised, and maintained by the 
Respondent 
at its J.W. Marriott hotel at L.A. Live, an entertainment 
destination in Los Angeles.  The access rule and its rev
i-
sion prohibit off
-
duty employee access to interior areas 
of the hotel (the original rule) or to hotel property (the 
revised rule) 
without managerial approval.  The use rule 
and its revision prohibit employee use of various guest 
and resident owner facilities without managerial appro
v-
al.  Because the original rules were never formally r
e-
scinded, we evaluate both the original and revis
ed rules.   
 
The judge found that each of the challenged rules was 
unlawful.  We agree with the judge, but, in light of our 


e-
low.  
 
A.  The Respond

 

well
-
established test of 
Tri
-
County Medical Center
, 222 
NLRB 1089 (1976).  Under 
Tri
-
County
, a rule restricting 
off
-
duty employee access is valid 
 
only if it (1) limits access solely wi
th respect to the i
n-
terior of the plant and other working areas; (2) is clearly 
disseminated to all employees; and (3) applies to off
-
duty employees seeking access to the plant for any pu
r-
                                        
        
 
1
 

with our decision in 
Excel Container, Inc.
, 325 NLRB 17 (1997), and to 
conform to th

labor practice cases; and we shall substitute a new notice to conform to 
the modified Order.
 
pose and not just to those employees engaging in union 
activity.
 
 
Id

rule which denies off
-
duty employees entry to parking lots, 
gates, and other outside nonworking areas will be found 

 
1. The 
o
riginal 
a
ccess 
r
ule
 

restricting off
-
duty 
employee access states as follows:
 
 
Returning to Work Premises
 
Associates are not permitted in the interior areas of the 
hotel more than fifteen minutes before or after their 
work shift.  Occasionally, circumstances may arise 
when you 
are permitted to return to interior areas of the 
hotel after your work shift is over or on your days off.  
On these occasions, you must obtain prior approval 
from your manager.  Failure to obtain prior approval 
may be considered a violation of Company poli
cy and 
may result in disciplinary action.  This policy does not 
apply to parking areas or other outside nonworking a
r-
eas.
 
 
Under 
Tri
-
County
, as applied in our recent decisions in 

 
Health Center
, 357 NLRB 2078
 
(2011), and 
Sodexo America LLC
, 358
 
NLRB 
668
 
(2012), this rule is 
unlawful.  In those decisions, we found that policies barring 
off
-

for employer
-
sponsored events (in 

) or 
for hospital
-
related business (in 
Sodexo
) vi
olated the Act 
under the third prong of the 
Tri
-
County
 
test because the 

-
duty e
m-
ployees seeking entry to the property 
for any purpose


, supra, slip op. at 
2082
 
(emph
a-
sis added);
 
Sodexo America LLC
, supra, slip op. at 
669
 
(e
m-

a uniform prohibition of access; rather, it prohibits off
-
duty 
employee access 
except
 
in certain unspecified circumstan
c-


e-
spondent broad

indeed, unlimited



Sodexo 
America LLC
, supra, slip op. at 
669
.  See 

Health Center
, supra, slip op. at 
2082
 

[r]
espondent is telling its employees, you may not enter the 

 

also runs afoul of the general test applied by the Board to 
workplace rules under 
Lu
theran
-
Heritage Village
-
Livonia
, 343 NLRB 646, 646

647 (2004).  The original 



although the 
  
 
 
       
J
.
W
.
 
MARRIOTT LOS ANGELES
 
AT L
.
A
.
 
LIVE
 
 
 
 
 
145
 
 
rule does not explicitly restrict activity protected by Se
c-
tion 7


n-

646, 647.  As stated, the rule allows off
-
duty access 

define, describe, or limit in any way
 

under which access would or would not be granted.  And 
the rule further requires employees to secure managerial 
approval, giving managers absolute discretion to grant or 
deny access for any reason, including to discriminate 
against or 
discourage Section 7 activity.  The judge 

y-
ees to believe that Section 7 activity is prohibited without 

c-
cess is prohibited without permission, it do
es more than 
merely invite that belief: it compels it.  In turn, emplo
y-
ees would reasonably conclude that they were required to 
disclose to management the nature of the activity for 
which they sought access

a compelled disclosure that 
would certainly tend 
to chill the exercise of Section 7 
rights.
2
     
 
The Respondent argues that this rule is necessary for it 
to maintain order and limit liability risk, that the rule 
does not restrict Section 7 activities in nonwork exterior 
areas, that the General Counsel h
as not shown that the 
Respondent possesses union animus or has ever enforced 
the rule against any Section 7 activity, and that the R
e-
spondent has an open door policy by which employees 
could obtain clarification of any alleged ambiguity in the 
rule.  These
 
contentions are simply irrelevant in light of 
our findings that the rule is invalid under 
Tri
-
County
 
and 
that it would reasonably lead employees to believe that 
their Section 7 activity in the interior areas of the hotel is 
prohibited without prior manage
rial approval.  In such 
circumstances, employees have no obligation to seek 
further explanation of the rule from the Respondent 
through its open door policy.  Likewise, and contrary to 

access seekers a
like is equally irrelevant where the rule 
has the effect of requiring employees to request permi
s-
                                        
        
 
2
 
Contrary to our dissenting colleague, our holding here does not 
conflict with the holding in
 
Lafayette 
Park Hotel
, 326 NLRB 824 
(1998).
 
 
The rule there imposed a limited restriction on employee use of 


 
specifically 
for 

entertaining friends 




than the present 
exception, in which the Respondent confers
 
upon itself broad, standar
d-
less discretion to suspend application of the
 
rule


Center,
 
supra, slip op. at 2082 fn. 21, 

ly be 
read by employees to require them to secure permission from their 
employer as a precondition to engaging in protected concerted activity 

 
Lafayette Park Hotel,
 
supra, 
326 NLRB at 827.
 
sion to engage in Section 7 activity.  The Respondent 
also contends that it is a misinterpretation of 
Tri
-
County
 
to read it to invalidate off
-
duty no
-
access ru
les that allow 
for exceptions.  Our dissenting colleague argues lik
e-
wise.  The Board has expressly rejected this contention 
before, and we do so here.
3
  
See 

Center
, supra, 357 NLRB 
2078, 2082 
fn. 22.
  
 
2. The 
revised access rule 
 
The re
vised rule prohibiting off
-
duty employee access 
is unchanged from the original version but for the subst
i-


 
 
Returning to Work Premises
 
Employees
 
are not permitted in the interior areas of the 
Property
 
more than fifteen minutes (15) before or after 
their work shift.  Occasionally, circumstances may 
arise when you are permitted to return to interior areas 
of the 
Property 
after your work shift is ove
r or on your 
days off.  On these occasions, you may obtain prior a
p-
proval from your manager.  Failure to obtain prior a
p-
proval may be considered a violation of Company pol
i-
cy and may result in disciplinary action.  This policy 
does not apply to parking are
as or other outside no
n-
working areas (emphasis added).
 
 
For the reasons set forth above, the revised rule is invalid 
under the third prong of the 
Tri
-
County
 
standard
.
  
In add
i-
tion, the judge found the revised rule invalid for the same 
reason that the origi
nal rule is invalid:  it permits access to 

 
with
 
managerial 

employee as prohibiting activity protected under Section 7 
of the Act 
without
 
prior management app


in the revised rule may be construed as more expansive than 

n-
fuse reasonable employees about the scope of the access 
res
triction.  For the reasons discussed above regarding the 
                                        
        
 
3
 
Contrary to our dissen
ting colleague, our application of 
Tri
-
County
 

interior by creating a narrow exception for special circumstances. See 

, supra, slip op. at 5 (describing employe

exception to no
-



exception created by the Respondent here is no
t a narrow one that can 

 
Republic Avi
a-
tion Corp.
 
v. NLRB
, 324 U.S. 793 (1945), the seminal Supreme Court 
decision that informs the 
Tri
-
County 
rule, as the 

Center 
Board explained.  S
upra, slip op. at 4, 5.  Rather, the Respon
d-


Health Center
: it leaves the scope of the exception subject to the co
m-
plete discretion of the employer. 
 
 146
 
              
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 

the revised rule.
 

Tri
-
County
 
test governing no
-
access rules for off
-
duty 
employees.  It 

n-

Rather, hewing to the settled 
Tri
-
County
 
principles, it 
merely prohibits an employer from interfering with e
m-

o 
wish to engage in protected concerted activity from ha
v-
ing to obtain permission to do so.
4
 
B. Use Rules
 
1. The 
original use rule
 
The original use rule states as follows
:
 
Use of Hotel Facilities
 
The hotel and its facilities are designed for the enjo
y-
ment 
of our guests.  If you wish to use the guest facil
i-
ties during nonworking hours, you need to obtain prior 
approval from your manager.  
 
 


into believing that they needed to obtain prior management 
approval before engaging in protected activity, including in 
parking lots and oth
er outside nonwork areas.  Thus, he 
found the rule invalid under 
Lutheran
-
Heritage Village
 
and 
Lafayette Park Hotel, 
supra.  He further found there were 
outside nonwork areas that could be encompassed by the 

violated 
Tri
-
County
 
because it did not limit access solely with respect to 
the interior of the premises and other work areas.  Excep
t-
ing, the Respondent argues, and our dissenting colleague 
concurs, that the rule applies to off
-
duty employees who 
want to u

guests
, and guests have 


with each other; and that, when read together, it would be 
                                        
        
 
4
  
The dissent claims that no Sec. 7 ri
ght is at issue here because 


law and the principles that inform it.  Under 
Tri
-
County
, an employer 
may lawfully 
bar access to the interior of its f
acility

but only subject 
to certain conditions.  When those conditions are not met, employees 
seeking to engage in protected, concerted activity are, indeed, entitled 

pursuant to Sec. 7.  
Here, as in other areas, Board law balances the Sec. 7 rights of emplo
y-
ees and the rights and interests of employers.  As the Board has recently 
explained, the principles established in 
Republic Aviation Corp., 
supra, 
and 
Eastex, Inc. 
v. NLRB
, 427 U.S. 556 (1978), make central to Sec. 7 
the ability of employees to communicate with their fellow employees in 
the workplace.  

, supra, 357 NLRB 
2078, 
2081
.
 
apparent that the acces

outside nonwork areas equally applies to the use rule.
  
 
We are unpersuaded by these arguments.  First, an e
m-

-
duty hours does not somehow shed his or her employ
ee 
status and Section 7 rights.
5
  
For example, an employee 
who stays after work to discuss union matters with 
coworkers over supper in a hotel restaurant clearly would 
be engaged in activity protected under Section 7.  Like 

s-
sion for
 
all activities without exception and therefore has 
a chilling effect on Section 7 activity for the reasons e
x-
plained above.  Second, we do not think that reasonable 
employees would necessarily read the use and access 
rules in conjunction with each other. 
 


the Respondent saw fit to adopt separate rules, and e
m-
ployees reasonably would conclude that they have sep
a-
rate and distinct purposes.  Moreover, the Respondent 
clearly knows how t
o exclude parking lots and exterior 
nonwork areas from the scope of a rule, as it did so in its 
access rules; yet it chose not to incorporate that exclusion 
in its use rule.  Thus, an employee would reasonably b
e-
lieve that choice was deliberate, and that t


nonwork areas.  Accordingly, we agree with the judge 
that the use rule is unlawful under both 
Tri
-
County
 
and 
Lutheran Heritage Village
.
 
2. The 
r
evised 
u
se 
r
ule 
 

use rule is fundamentally 
different from the original rule.  It goes beyond merely 
requiring prior approval to use the guest facilities during 
nonwork hours and now restricts employee access to 
numerous specific parts of the hotel without managerial 
approv
al:
 
 
Use of Property Facilities
 
The Property and its facilities are designed for the e
n-
joyment of our guests and residence owners.  You are 
not permitted on guest or resident floors, rooms, or el
e-
vators, in public restaurants, lounges, restrooms or any 
oth
er guest or resident facility unless on a specified 
work assignment or with prior approval from your 
manager.  Permission must be obtained from your 
manager before utilizing any Property outlet, visiting 
family or friends staying in the Property, or using 
any 
of the above mentioned facilities.  Please ensure that 
                                        
        
 
5
 

, 356 NLRB 
927
 
(2011), cited by the Respon
d-


rule, was not adopted by the Board.
 
  
 
 
       
J
.
W
.
 
MARRIOTT LOS ANGELES
 
AT L
.
A
.
 
LIVE
 
 
 
 
 
147
 
 
the manager of the area you intend to visit is aware of 
the approved arrangements.
 
 


 
and a
m-


by a reasonable employee as unlawfully restricting off
-
duty 

found the rule
 

would construe the rule as prohibiting activity that is pr
o-

inside the hotel as well as outside in nonwork areas.  
 
In addition to contending that the revised u
se rule must 
be read in conjunction with the access rule, the Respon
d-
ent argues that the revised rule specifically restricts a
c-
cess to guest facilities that are inside the property (guest 
or resident floors, rooms, lounges, etc.), and therefore 
employees w
ould not reasonably believe they could not 
conduct Section 7 activity in parking areas and other 
exterior nonwork areas.  It also argues that the rule is 
intended to limit employee use of facilities that are de
s-


and this obviously would not include parking areas. 
 

p-

would reasonably be read by employees to include the 
entire property.  These ter
ms are even broader than the 
language used in the original use rule, which we have 


not reasonably be read separately by employees, but r
a-
ther t
hat they would necessarily be read in conjunction.  
The ambiguity here must be construed against the R
e-
spondent, as the drafter of the rules.  See 
Sodexo
, supra, 
358 NLRB No. 79, slip op. at 2. Accordingly, we agree 
with the judge that the revised use rule
 
would reasonably 
be interpreted by employees to restrict off
-
duty employee 
access to exterior nonwork areas.  We also agree that 
employees would construe the revised rule to prohibit 
Section 7 activity without prior managerial approval.
 
We also find the r
evised use rule invalid because it 
does not specify that it applies only to off
-
duty emplo
y-
ees.  Indeed, language in the revised rule prohibiting e
m-

spe
c

r-
wi
se.  Accordingly, employees would reasonably inte
r-
pret the rule to restrict their right to engage in Section 7 
activity at times when they are properly on the Respon
d-

 
For the foregoing reasons, we find that the Respond
ent 
violated Section 8(a)(1) by maintaining all four cha
l-
lenged rules, and we shall order appropriate remedies.  
 
ORDER
 
The Responden
t, Marriott International, Inc.
 
d/b/a J.W. 
Marriott Los Angeles at L.A. Live, Los Angeles, Cal
i-
fornia, its officers, agents
, successors, and assigns, shall
 
1. Cease and desist from
 
(a) Maintaining the provision in its California Assoc
i-
ate h

 
(b) Maintaining the provision in its California Assoc
i-


 
(c) Maintaining 
the provision in its L.A. Live e
mplo
y-
ee h


 
(d) Maintaining 
the provision in its L.A. Live e
mplo
y-
ee h


 
(e) In any like or related manner interfering
 
with, r
e-
straining, or coercing employees in the exercise of the 
rights guaranteed them by Section 7 of the Act.
 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act.
 
(a) Rescind or revise the above
-
mentioned employee 
ha
ndbook provisions.
 
(b) Either furnish all current employees with insert
s for 
its California Associate handbook and L.A. Live e
m-
ploy
ee h
andbook that advise that the unlawful provisions 
have been rescinded or provide lawfully worded prov
i-
sions, or publish an
d distribute revised employee han
d-
books that do not contain the unlawful provisions or su
b-
stitute lawfully worded provisions.
 
(c)
 
Within 14 days after service by the Region, post at 
its L.A. Live facility in Los Angeles, California, copies 
of the attached 

6
  
Copies of
 
the notice, on forms provided by the Regional Director 

authorized representative, shall be posted by the R
e-
spondent and maintained for 60 consecutive days in co
n-
spi
cuous places, including all places where notices to 
employees are customarily posted.  In addition to phys
i-
cal posting of paper notices, notices shall be distributed 
electronically, such as by email, posting on an intranet or 
an internet site, and/or other
 
electronic means, if the R
e-
spondent customarily communicates with its employees 
by such means.  Reasonable steps shall be taken by the 
                                        
        
 
6
 
If this Order is enforced by a judgment of
 
a United States court of 

a-

g-
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor Relations Bo

 
 148
 
              
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
Respondent to ensure that the notices are not altered, 
defaced, or covered by any other material.  If the R
e-
spondent has
 
gone out of business or closed the facility 
involved in these proceedings, the Respondent shall d
u-
plicate and mail, at its own expense, a copy of the notice 
to all current employees and former employees employed 
by the Respondent at any time since January
 
2010.
 
(d) Within 21 days after service by the Region, 
file 
with the Regional Director for Region 21 a sworn certif
i-
cation of a responsible official on a form provided by the 
Region attesting to the steps that the Respondent has 
taken to comply.
 
 
M
EMBER 
H
A
YES
,
 
dissenting.
 

-
duty access and facility use rules comply with 
Tri
-
County Medical Center, 
222 NLRB 1089 (1976).  The 
rules lawfully restrict off
-
duty employees from accessing 
the interior of the hotel 
or using the guest facilities.  B
e-
cause the rules pass muster under 
Tri
-
County
, the anal
y-
sis ends there.  But even assuming otherwise, the rules 
are also valid under 
Lutheran
-
Heritage Village
-
Livonia
, 
343 NLRB 646 (2004).  They make no reference to Se
c-
tion
 
7 activity; they were not created in response to union 
activity or ever enforced against union activity; and re
a-
sonable employees would not understand them to prohi
b-
it Section 7 activity.  With its ruling today, the majority 
reaffirms its misreading of 
Tr
i
-
County
 
to prohibit e
m-
ployers from allowing commonsense exceptions to off
-
duty no
-
access rules.
1
  



decision 

e-


activity, I respectfully dissent.
 
Access Rules
 

s 
violate the Act under the third prong of the 
Tri
-
County
 
test because they permit access in certain circumstances 
with managerial approval.  My colleagues continue to 
insist that 
Tri
-
County
 
requires a uniform access prohib
i-
tion on all off
-
duty employees seeking access for any 
reason.  As I have previously explained in my dissents in 

, supra, and 
Sodexo America
 
LLC
, supra, the third prong of the 
Tri
-
County
 
test prohi
b-
its discrimination against union 
activity and does not 
require a blanket prohibition on all off
-
duty access.  R
e-
quiring employers to prohibit all access in order to pr
o-
                                        
        
 
1
 
See 

 
Health Center
, 357 NLRB 
2078
 
(2011); 
Sodexo 
America LLC
, 358 NLRB No. 79 (2012).
 
hibit any makes it virtually impossible for an employer to 
draft an enforceable rule restricting off
-
duty employee 
access
.  For example, what if an employee forgets her 
medication at the workplace and faces a medical eme
r-
gency if she cannot retrieve it?  The Act cannot reason
a-
bly be interpreted to force employers to choose between 
inhuman rigidity and giving off
-
duty employe
es free rein 
to the interior of their facilities.  Here, because union 
activity is treated no differently from any other activity 

rules lawful.
 

ac

-
duty employees obtain 
permission prior to entering the interior of the property 
tends to chill employees in exercising their Section 7 
rights under 
Lutheran
-
Heritage Village
.  That finding 
rests on inapposite precedent.  Th
e judge relied on cases 
addressing rules requiring employees to seek permission 
prior to engaging in solicitation or distribution.
2
  
Union
-
rela
ted solicitation during nonwork
time, 
and distribution 
during nonwork
time in nonwork areas
, are protected by 
Secti
on 7.  
Employer restrictions on such activities are 
presumptively unlawful.  In contrast, the Board in 
Tri
-
County 

-
duty employee access to the interior of its facility.  The 



7 right being chilled:  unlike solicitation or distribution, 
there is no Section 7 right of off
-
duty employees to a
c-

3
  
And, again, 
the Respondent validly restricted that access under 
Tri
-
County
. 
 

settled 
Tri
-
County
 


rights by requiring employ
ees who wish to engage in 
protected concerted activity from having to obtain pe
r-

Based on the majority rationale here, in 

Center
, supra, and 
Sodexo
, supra, the only no
-
access rule 
they
 
would surely find valid under the third
 
prong of 
Tri
-
County
 
is one that would prohibit access uniformly.  
Thus, it is irrelevant that possible exceptions to the R
e-


 
that detailed sp
e-
                                        
        
 
2
 
The judge cited 
Brunswick Corp
., 282 NLRB 794 (1987), and 
Tel
e-
tech Holdings, Inc
., 333 NLRB 402 (2001), which dealt with solicit
a-
tion and distributi
on issues respectively.
 
3
 
The majority takes issue with this statement, but 
Tri
-
County
 
itself 
proves it.  If Sec. 7 created a right of access to employer property for 
off
-
duty employees, employers would not be permitted to prohibit that 
access to the degre
e permitted by that case. 
 
  
 
 
       
J
.
W
.
 
MARRIOTT LOS ANGELES
 
AT L
.
A
.
 
LIVE
 
 
 
 
 
149
 
 
cific exceptions for off
-
duty access to the facility and 
permitted no employer discretion whatsoever would be 
unlawful.  My colleagues do posit that exceptions might 

b-
sent concrete examp
les of an exception they would find 
legitimate, the concept remains illusory and of no pract
i-
cal benefit to employers seeking guidance in this area.
 


Lafayette Park Hotel
, 326 
NLRB 

m-
ployer, in limited circumstances, is able to include exce
p-
tions to an access restriction that encompasses off
-
duty 

4
  
If 
Tri
-
County 
is read to categorically pr
o-
hibit any exceptions to off
-
duty access restrictions, then 
Lafayette Park
 
cannot stand.  Put differently, neither this 
case, 

, nor 
Sodexo
 
can be 
squared with 
Lafayette Park Hotel
.  The majority pu
r-
ports to distinguish that case on the ground that the rule 
the
re would not be read to require employees to secure 

and misapplication of 
Tri
-
County

that distinction immaterial.
 
Use Rules
 
The original and revised use rules require employees 
to 
obtain managerial permission prior to using the R
e-

found, and my colleagues agree, that these rules are inv
a-
lid because, unlike the access rules, they do not explicitly 
exclude from their prohibitio
n exterior nonwork areas 
and parking lots.  Accordingly, the majority reasons that 
employees could reasonably interpret the rules to prohi
b-
it off
-
duty access to those exterior nonwork areas, which 
is presumptively impermissible.  Thus, the majority 
finds, 

7 rights.  
 

of this case.  The rules do not mention Section 7 activity, 
were not promulgated in response to Section 7 activity, 
and have never been
 
applied to restrict Section 7 activity.  

l-
ity as a guest

a specific subset of off
-
duty access to the 
hotel.  In spite of this, the majority analyzes the use rules 
independently from the access rules, 
which explicitly 
exclude parking lots and exterior nonwork areas from 
their prohibition.  However, no employee would reaso
n-
ably think that the use rules are to be read and unde
r-
stood in isolation from the access rules.  After all, an 
employee cannot use a 
facility without gaining access to 
                                        
        
 
4
  
In 
Lafayette Park, 
the Board approved a rule that allowed off
-
duty 


 
it.  Moreover, as the Respondent points out, the use rules 


enjoyment
 

m-
phasis added), and no one would think of a park
ing lot as 
a place to be enjoyed.  Thus, it is clear that outside no
n-
work areas such as parking lots are not covered by the 

contrary goes against Board and court precedent requi
r-
ing employer rules 
to be read reasonably and in context.  
See 
Lutheran
-
Heritage Village,
 
supra, 343 NLRB at 646 

It must refrain from reading particular phrases in isol
a-
tion, and it must not presume improper interfer
ence with 

Adtranz
 
ABB Daimler
-
Benz v. NLRB
, 

e-

 
consideration of the context 

 

 
In the revised use rule, the R
espondent attempts to d
e-
fine more specifically what constitutes a guest or resident 
owner area by referencing guest or resident floors, 
rooms, or elevators, and public restaurants, lounges, and 
restrooms.  Although this makes parsing the rule for 
complianc
e with the Act slightly more complicated, the 
revision does not change the underlying purpose of the 
rule to restrict employee use of guest facilities as a guest.  
Even if a hotel restaurant might conceivably be used for 
a union
-
related employee meeting, a
s the majority says, 
no reasonable employee would read this rule as imposing 
a restriction on such activity, particularly considering the 

5
  
Employees would understand the rule in accordance with 
its eviden
t purpose:  to ensure an enjoyable stay for Ma
r-

union activities.  And for reasons already stated, neither 
would they understand it to apply to parking lots or ext
e-
rior nonwork areas.
 
The majority 
further parses the language of the use 
rules to find them invalid for the additional reason that 
the rules could be read to restrict employee access to the 
interior of the facility when employees are on duty, 

ight to 
engage in Section 7 activity while rightfully on the pro
p-

purpose

to restrict employee use of the guest facilities 
as a guest
, a restriction inapplicable to Section 7 activity 
at any time.
 
                                        
        
 
5
 
The Respondent hired the majority of its e
mployees at the L.A. 
Live site early in 2010.  At that time, it invited representatives from the 
Union on
-
site to speak with newly hired employees as part of their 
orientation.  Subsequently, it voluntarily recognized the Union. 
 
 150
 
              
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
Dissemination
 

both the access and use rules were clearly disseminated 
to employees as required under 
Tri
-
County

prong.  Every employee received one or the other version 
of both rules; the or
iginal and revised access rules were 
virtually identical; and the revised use rule merely 



to 
all employees of handbooks containing the rules met the 
underlying purposes of the second prong of 
Tri
-
County
.
 
 
APPENDIX
 
N
OTICE 
T
O 
E
MPLOYEES
 
P
OSTED B
Y 
O
RDER OF THE
 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
An Agency of the United States Government
 
 
The National 
Labor Relations Board has found that we vi
o-
lated Federal labor law and has ordered us to post and obey 
this 
n
otice.
 
FEDERAL LAW GIVES YO
U THE RIGHT TO
 
Form, join
,
 
or assist a union
 
Choose representatives to bargain with us on 
your behalf
 
Act together with 
other employees for your ben
e-
fit and protection
 
Choose not to engage in any of these protected 
activities.
 
 
W
E WILL NOT
 
maintain the provision in our California 

m-

 
W
E WILL NOT
 
maintain the provisi
on in o
ur California 
Associate h

 
W
E WILL NOT
 
maintain 
the provision in our L.A. Live 
employee h


 
W
E WILL NOT
 
maintain 
the provision in our L.A. Live 
employee h

OF PROPERTY 

 
W
E WILL NOT
 
in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 
listed above.
 
W
E WILL 
rescind or revise the above
-
mentioned e
m-
ployee handbook provisions.
 
W
E WILL 
either furnish you wi
th inserts for your e
m-
ployee handbooks that advise that the unlawful prov
i-
sions have been rescinded or provide lawfully worded 
provisions, or publish and distribute revised employee 
handbooks that do not contain the unlawful provisions or 
substitute lawful
ly worded provisions.
 
J.W.
 
M
ARRIOTT 
L
OS 
A
NGELES AT 
L.A.
 
L
IVE   
 
Jean Libby, Esq., 
for the General Counsel.
 
Kamran Mirrafati, Esq. (Seyfarth Shaw LLP)
, 
of Los Angeles, 
California, for the Respondent.
 
Kirill Penteshin, Esq., Staff Attorney, 
of Los Angeles, 
Califo
r-
nia, and 
Eric B. Meyers, Esq. (Davis, Cowell & Bowe LLP)
,
 
of San Francisco, California, for the Charging Party.
 
DECISION
 
S
TATEMENT OF THE 
C
ASE
 
C
LIFFORD 
H.
 
A
NDERSON
, Administrative Law Judge. This 
case was tried in Los Angeles, California
,
 
on April 18, 2011. 
Unite Here! Local 11 (the Charging Party or the Union) filed 
the charge on October 28, 2010
,
1
 
against Marriott International, 
Inc. d/b/a J. W. Marriott Los Angeles at L.A. Live (the R
e-
spondent) and the General Counsel issued the complai
nt on 
January 27, 2011. Posthearing briefs by the General Counsel, 
the Charging Party, and the Respondent were timely submitted 
on June 13, 2011.
 
The complaint as amended at the hearing alleges and the a
n-
swer denies that the Respondent has maintained certa
in rules of 
employee conduct which interfere with, restrain, and coerce 
employees in the exercise of the rights guaranteed in Section 7 
of the National Labor Relation

s Act (the Act) and, therefore, 
violate Section 8(a)(1) of the Act.
 
F
INDINGS OF 
F
ACT
 
Upon
 
the entire record including helpful briefs from each of 
the parties, I make the following findings of fact
2
 
I
.
 
JURISDICTION
 
At all material times
,
 
the Respondent, a State of Delaware 
corporation
,
 
with principal offices in Bethesda,
 
Maryland, and a 
hotel f
acility located at 900 West Olympic Boulevard, Los 
Angeles, California (the Hotel), has been engaged in providing 
hotel and lodging services.
 
During the 12
-
month period ending November 22, 2010, a 
representative period, the Respondent, in conducting its bu
s
i-
ness operations derived gross revenues in excess of $500,000 
from the operation of the Hotel and purchased and received at 
the Hotel goods valued in excess of $5000 directly from points 
outside the State of California.  
 
Based on these uncontested facts,
 
I find the Respondent is an 
employer engaged in commerce within the meaning of Section 
2(2), (6)
,
 
and (7) of the Act.
 
II
.
 
LABOR ORGANIZATION
 
The pleadings establish, there is no dispute, and I find the 
Union is a labor organization within the meaning of S
ection 
2(5) of the Act.
 
                                        
        
 
1
 
All dates are in 2010
,
 
unless otherwise indicated.
 
2
 
As a result of the pleadings and the stipulations of counsel at the trial, 
there were few disputes of fact regarding collateral matters. Where not 
otherwise noted, the findings are based on the pleadings, the stipul
a-
tions of counsel, or unchallenged credible evidence. 
 
  
 
 
       
J
.
W
.
 
MARRIOTT LOS ANGELES
 
AT L
.
A
.
 
LIVE
 
 
 
 
 
151
 
 
III
.
 
THE COLLECTIVE
-
BARGAINING RELATIONS
HIP
 
The following employees of the Respondent at the Hotel f
a-
cility 
(
the 
u
nit
)
 
constitute a unit appropriate for the purposes of 
collective bargaining within the meaning of Section 9(b) of the
 
Act:
 
 
All regular full
-
time and regular part
-
time hotel service, 
housekeeping, food and beverage employees (including room 
cleaners, house persons, bell persons, telephone oper
a-
tors,
 
kitchen employees, servers, bussers, bartenders, cashiers, 
hosts, front 
desk employees, and concierges (at the J.W. Ma
r-
riott only) employed by the Respondent at the Hotel, but e
x-
cluding the following employees: all secretarial, office cler
i-
cal, accounting, guest recognition and residential coordinators 
(at the Ritz
-
Carlton Hot
el and Residences only), event ma
n-
agement coordinators, gift shop, lifeguard, pool
-
chemical 
cleaning, Spa (except that employees cleaning the spa facility 
will be in the unit), sales, maintenance and engineering e
m-
ployees and all managers, supervisors, and
 
guards as defined 
in the National Labor Relations Act.
 
 
At all material times since April 10, 2010, the Respondent has 
recognized and, based on Section 9(a) of the Act, the Union has 
been the exclusive collective
-
bargaining representative of the 
u
nit. 
 
IV
.
 
THE ALLEGED UNFAIR L
ABOR PRACTICES 
 
The Employee Rules in Contest
 
Over the course of 4 days in late January and early February 
2010, the Respondent held four new employee orientation se
s-
sions for the roughly 500 employees that had been hired to staff 
the
 
opening of the Respondent

s new L.A. Live property. Du
r-
ing these orientation sessions the Respondent promulgated and 
distributed an employee handbook entitled 

California Assoc
i-
ate Handbook

 
(the California handbook) to each new hire. The 
Respondent had e
arlier promulgated the California handbook, 
which was last revised in June 2009, to all of its California 
employees.
 
Commencing on or about late January 2010 with the iss
u-
ance of the California handbook, the Respondent maintained 
the following 

Return to W
ork Premises

 
rule at the Hotel:
 
 
Associates are not permitted in the interior areas of the hotel 
more than fifteen minutes before or after their work shift. O
c-
casionally, circumstances may arise when you are permitted 
to return to interior areas of the ho
tel after your work shift is 
over or your days off. On these occasions, you must obtain 
prior approval from your manager. Failure to obtain prior a
p-
proval may be considered a violation of Company policy and 
may result in disciplinary action. This policy do
es not apply to 
parking areas or other outside non
-
working areas.
 
 
Commencing on or about late January 2010 with the iss
u-
ance of the California handbook, the Respondent maintained 
the following 

Use of Hotel Facilities

 
rule at the Hotel:
 
 
The hotel and its facilities are designed for the enjoyment of 
our guests. If you wish to use the guest facilities during non
-
working hours, you need to obtain prior approval from your 
manager. 
 
 
These rules were both set forth in the California handbook 
i
nitially distributed by the Respondent to employees in late 
January 2010 and were in effect thereafter as described in detail 
below. Following its becoming the unit employees

 
represent
a-
tive on April 10, 2010, the Union on May 19, 2010
,
 
submitted a 
request
 
to the Respondent for its then
-
current California han
d-
book which the Respondent provided the Union on May 21, 
2010.
 
However
,
 
because of the unique situation in which the Ritz
-
Carlton Hotel and the Respondent

s Hotel shared the same 
building and needed a u
nified operating procedure, the R
e-
spondent drafted a new handbook specifically for the L.A. Live 
property (the L.A. Live handbook). The final draft of the L.A. 
Live handbook was not completed until early November 2010, 
after which the Respondent began dist
ributing the L.A. Live 
handbook to newly hired employees during subsequent orient
a-
tion sessions in lieu of the California handbook. The Respon
d-
ent admits that the only employees that received the L.A. Live 
handbook were those hired after the handbook

s fin
alization in 
November 2010 and any incumbent employees that proactively 
asked for a copy. That handbook contained the following mod
i-
fications to the above
-
quoted rules:
 
 
RETURNING TO WORK PREMISES: 
 
Employees are not permitted in the interior areas of the 
Pro
p-
erty more than fifteen (15) minutes before and after their work 
shift. Occasionally, circumstances may arise when you are 
permitted to return to interior areas of the Property after your 
work shift is over or on your days off. On these occasions, 
you m
ust obtain prior approval from your manager. Failure to 
obtain prior approval may be considered a violation of Co
m-
pany policy and may result in disciplinary action. This policy 
does not apply to parking areas or other outside non
-
working 
areas.
 
 
With respe


s-


 
 
USE OF PROPERTY FACILITIES:
 
The Property and its facilities are designed for the enjoyment 
of our gu
ests and residence owners. You are not permitted on 
guest or resident floors, rooms, or elevators, in public resta
u-
rants, lounges, restrooms or any other guest or resident facility 
unless on a specified work assignment or with prior approval 
from your mana
ger. Permission must be obtained from your 
manager before utilizing any Property outlet, visiting family 
or friends staying in the Property, or using any of the above 
mentioned facilities. Please ensure that the manager of the a
r-
ea you intend to visit is a
ware of the approved arrangements.
 
 
Thus in and after November 2010 the employees who had 
received the earlier employee handbook were aware of the ea
r-
lier rules quoted above and the employees receiving the new 
employee handbook were aware of the subsequent
 
rules.
 
V
.
 
ANALYSIS AND CONCLUS
IONS
 
A. Threshold Issue: 
T
he 
10(b) Time
bar
 
The Respondent in a motion to dismiss filed at the hearing 
and advanced in its posthearing brief argues that the alleged 
 152
 
              
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
violations referencing the rules in the original employee han
d-
book are time
barred under Section 10(b) because they were 
first promulgated more than 6 months before the charge was 
filed. However, an employer commits a continuing violation of 
the Act throughout the period that an unlawful rule is mai
n-
tained. See, e.g.
, 
Lafayette Park Hotel
, 326 NLRB 824, 825 
(1998). Also 
with respect to an alleged time
bar under Section 
10(b), the maintenance of unlawful rules within 6 months of the 
filing of charges will render the action timely. 
Turtle Bay R
e-
sorts
, 353 NLRB 1242 
(2009). Accordingly, because there is no 
indication that the employees that received the original han
d-
book were notified at any time that those rules were superseded 
or discontinued, I find that the two original rules at issue loca
t-
ed in the California han
dbook have been maintained throughout 
the relevant period leading up to filing of the unfair labor pra
c-
tice charges on October 28, 2010. As such the Respondent

s 
time
bar argument fails under the cases cited. 
 
B. The Handbook Rules as Interference with, 
 
Re
straint
,
 

 
of Section 7 Rights

Complaint Paragraph 9
 
1. 
Overview of the 
l
aw
 
Before examining each individual rule and the parties

 
r
e-
spective contentions, a brief examination of Board decisions 
dealing with the maintenanc
e of employer work rules that r
e-
strict off
-
duty employees

 
access to the employer

s premises is 
useful. In general, the analytical framework for determining 
whether an employer

s maintenance of a work rule violates 
Section 8(a)(1) is set forth in 
Lutheran
-
Heritage Village
-
Livonia
, 343 NLRB 646 (2004):
 
 
[A]n employer violates Section 8(a)(1) when it maintains a 
work rule that reasonably tends to chill employees in the e
x-
ercise of their Section 7 rights. 
Lafayette Park Hotel
, 326 
NLRB 824, 825 (1998). In dete
rmining whether a challenged 
rule is unlawful, the Board must, however, give the rule a re
a-
sonable reading. It must refrain from reading particular 
phrases in isolation, and it must not presume improper inte
r-
ference with employee rights. 
Id.
 
at 825, 827. C
onsistent with 
the foregoing, our inquiry into whether the maintenance of a 
challenged rule is unlawful begins with the issue of whether 
the rule explicitly restricts activities protected by Section 7. If 
it does, we will find the rule unlawful.
 
 
If the ru
le does not explicitly restrict activity protected by Se
c-
tion 7, the violation is dependent upon a showing of one of the 
following: (1) employees would reasonably construe the la
n-
guage to prohibit Section 7 activity; (2) the rule was promu
l-
gated in respons
e to union activity; or (3) the rule has been 
applied to restrict the exercise of Section 7 rights.
3
 
 
 
More specifically, the Board analyzes rules restricting off
-
duty employee access to an employer

s facility under a three
-
prong test first articulated in 
Tri
-
County Medical Center, 
222 
NLRB 1089 (1976). In that case, the Board stated:
 
 
We conclude, in order to effectuate the policies of the Act, 
that such a rule is valid only if it (1) limits access solely with 
                                        
        
 
3
 
343 NLRB at 646

647 (emphasis in original and footnote omitted).
 
respect to the interior of the plant and other
 
working areas; (2) 
is clearly disseminated to all employees; and (3) applies to 
off
-
duty employees seeking access to the plant for any pu
r-
pose and not just to those employees engaging in union activ
i-
ty. Finally, except where justified by business reasons,
 
a rule 
which denies off
-
duty employees entry to parking lots, gates, 
and other outside nonworking areas will be found invalid. 
[
222 NLRB 1089 at 1089.
]
 
 
As noted, the General Counsel

s complaint attacks various 
portions of the Respondent

s handbook rules.
 
The individual 
rules under challenge are best discussed separately. For clar
i-
ty

s sake, each rule is quoted at the beginning of the analysis 
respecting it.
 
2. 
The original 

Returning to Work Premises

 
 
rule

c
omplaint 
s
ub
p
aragraph 9(a)
 
The original Returni
ng to Work Premises rule states:
 
 
Associates are not permitted in the interior areas of the hotel 
more than fifteen minutes before or after their work shift. O
c-
casionally, circumstances may arise when you are permitted 
to return to interior areas of the ho
tel after your work shift is 
over or your days off. On these occasions, you must obtain 
prior approval from your manager. Failure to obtain prior a
p-
proval may be considered a violation of Company policy and 
may result in disciplinary action. This policy do
es not apply to 
parking areas or other outside non
-
working areas.
 
 
The General Counsel and 
the 
Union

s theory of a violation 
respecting the above
-
quoted rule is that, by allowing occasional 
access to the premises with a manager

s permission, the rule 
does 
not prohibit off
-
duty employee access for any purpose and 
thus contravenes the third requirement of the 
Tri
-
County Med
i-
cal Center
 
test. In its posthearing brief at 10

14, the Respon
d-
ent argues that, because the Board has previously validated no
-
access rule
s that included clauses granting manager permission 
to allow off
-
duty employees access to the premises in certain 
circumstances, the rule at issue should not be held unlawful. 
 
The Board in 
Lafayette Park Hotel
, 326 NLRB 824, 827 
(1998)
,
 
found the followin
g 

Hotel rule 6

 
valid:
 
 
Employees are not permitted to use the restaurant or cocktail 
lounge for entertaining friends or guests without the approval 
of the department manager.
 
 
The General Counsel and Union in 
Lafayette Park Hotel
 
a
r-
gued that the rule was
 
unlawful 

because it allows management 
to select which off
-
duty employees may use the premises, and 
can therefore be used to inhibit Section 7 activity.

 
Id. at 827. 
The Board nevertheless found the rule valid, respond
ing to the 
General Counsel and u
nion

s contention that the rule may cause 
employees to 

reasonably believe that they must seek employer 
permission to engage in Section 7 activity in the restaurant or 
cocktail lounge, and that this belief would chill the employees 
in the exercise of their Sect
ion 7 rights,

 
by explaining at 827:
 
 
[W]e do not believe that this rule reasonably would be read by 
employees to require them to secure permission from their 
employer as a precondition to engaging in protected concerted 

 
and in non
-
work areas
. . . .
 
 
  
 
 
       
J
.
W
.
 
MARRIOTT LOS ANGELES
 
AT L
.
A
.
 
LIVE
 
 
 
 
 
153
 
 
Here, the rule does not mention or in any way implicate Se
c-

n-

m-
ployee would not interpret this rule as requi
ring prior approval 
for Section 7 activity. There are legitimate business reasons 
for such a rule, and we believe that employees would reco
g-
nize the rule for its legitimate purpose, and would not ascribe 
to it far
-
fetched meanings such as interference with
 
Section 7 
activity. We therefore find that the mere maintenance of this 
rule would not reasonably tend to chill employees in the exe
r-
cise of their Section 7 rights. Accordingly, this allegation is 
dismissed.
 
 
The General Counsel in the present matter cite
s two cases to 
support his claim that any exceptions to an off
-
duty employee 
access restriction rule will render it invalid under 
Tri
-
County 
Medical Center
.
4
 
The language in those cases does, in fact, 
indicate that the third requirement of the 
Tri
-
County M
edical 
Center 
test necessitates the invalidation of any off
-
duty e
m-
ployee access rule that provides for exceptions. However, I find 
that the more recent Board decision in 
Lafayette Park Hotel, 
supra
, 
must also be read in analyzing the question.
 
Lafayette P
ark Hotel

s
 

Hotel rule 6

 
as discussed above, is 
not distinguishable from an off
-
duty employee access r
e-
striction rule that would normally be analyzed under 
Tri
-
County Medical Center
 
because, as the rule reads and as both 
the Board reasoning and the Gener
al Counsel and Union

s 
quoted argument note, the rule encompasses employees who 
may want to use the restaurant or cocktail lounge for entertai
n-
ing friends or guests while off
-
duty.
 
While the Board does not explicitly state in 
Lafayette Park 
Hotel 
that the 
language of the third requirement of the test ou
t-
lined in 
Tri
-
County Medical Center
 
was not meant to be read 
literally, the decision suggests, 
sub silentio
, that an employer, in 
limited circumstances, is able to include exceptions to an access 
restriction 
rule that encompasses off
-
duty employees.
5
 
 
The rule at issue, however, is not analogous to the 

Hotel 
rule 6

 
validated in 
Lafayette Park Hotel
. The 

Hotel rule 6
,

 
despite its exceptions, limited its reach to the entertainment of 
friends or guests, and it limited its application to the hotel re
s-
taurant and cocktail lounge. The key issue that was addressed 
was not whether an access restriction rule excluded off
-
duty 
employees for any and all reasons. Rather the key issue was 
whether, if such a rule contains a clause granting manager or 
supervisor discretion to approve exceptions to access r
e-
striction, it would cause a reasonable employee to interpret the 
rule as requi
ring prior approval for Section 7 activity and would 
thus chill employees

 
exercise of that activity.
 
                                        
        
 
4
 
Baptist Memorial Hospital
, 229 NLRB 45 (1977), enfd
.
 
568 F.2d 1 
(6th Cir. 1977); 
Intercommunity Hospital
, 255 NLRB 468 (1981).
 
5
 
The 
Board in 
Lafayette Park Hotel
 
reasons that because the access 


a limited purpose, it cannot be interpreted by a re
asonable employee as 
requiring prior approval for Sec
.
 
7 activity. Moreover, the access r
e-


326 NLRB at 827.
 
Here, despite the fact that the instant rule does not mention 
or implicate Section 7 activity, the rule flatly requires manager 
approval for any off
-
duty 
access to the interior of the hotel. The 
Respondent

s rule and its manager approval clause is not li
m-
ited in scope, and any potentially legitimate business reasons 
for broadly barring off
-
duty employees from the interior of the 
hotel without manager approv
al would not be clear to emplo
y-
ees based on a facial reading of the rule.
6
 
Therefore I find that, 
based on the rationale discussed above, the Respondent

s orig
i-
nal 

Returning to Work Premises

 
rule is invalid under both 
Lafayette Park Hotel
 
and 
Lutheran He
ritage Village
-
Livonia
 
because the access restriction is not sufficiently limited and 
invites reasonable employees to believe that Section 7 activity 
is prohibited without prior managerial permission.
7
 
The rule 
also fails under the second requirement of th
e 
Tri
-
County Me
d-
ical Center
 
test because the Respondent ceased distributing the 
original California handbook to newly hired employees in and 
after November 2010 and thus the rule has not been clearly 
disseminated to all employees.
 
For all the above reasons
, I find the rule invalid and that the 
General Counsel has sustained this element of the complaint.
 
3. 
The revised 

Returning to Work Premises

 
rule 
8
 
RETURNING TO WORK PREMISES: 
 
 
Employees are not permitted in the interior areas of the Pro
p-
erty more than
 
fifteen (15) minutes before and after their work 
shift. Occasionally, circumstances may arise when you are 
permitted to return to interior areas of the Property after your 
work shift is over or on your days off. On these occasions, 
you must obtain prior a
pproval from your manager. Failure to 
obtain prior approval may be considered a violation of Co
m-
pany policy and may result in disciplinary action. This policy 
does not apply to parking areas or other outside non
-
working 
areas.
 
 
The revised 

Returning to Wo
rk Premises

 
rule was included 
in the Respondent

s L.A. Live handbook, which was distributed 
                                        
        
 
6
 
Respon


areas or other outside non
-

i-
bility that a reasonable employee would construe the rul
e as requiring 
prior approval for Sec
.
 
7 activity in nonwork areas in the interior of the 
hotel.
 
7
 
The present rule in contest is also similar to the rules invalidated in 
Brunswick Corp.
, 282 NLRB 794, 795 (1987)
,
 
and 
Tele
T
ech Holdings, 
Inc.
, 333 NLRB 402,
 
403 (2001)
,
 
in that, even though union solicitation 
or other Sec
.
 
7 activity is not directly implicated in this case, the broad 
manager approval clause theoretically covers such activity and ther
e-
fore requires off
-

ermission 
before engaging in union solicitation in nonwork areas during  no
n-

Lafayette Park Hotel
 
and the invalid rule in 
Brunswick Corp.
, where 
the limited and specific nature of the 


requiring prior approval for Sec
.
 
7 activity. 326 NLRB 824, 827 (1998). 
There are no such limitations here. 
 
8
 
The parties amended their pleadings at the 
hearing to include the 
more recent rules in the complaint and answer and specifically and 
skillfully litigated the validity of all four rules

older and newer

both 
at the hearing and on brief. 
 
 154
 
              
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
to all new employees in and after November 2010
,
 
and only 
given to existing employees that proactively asked for a copy of 
the new handbook. The material changes t
o the rule in the L.A. 
Live handbook substituted 

Employees

 
for the term 

Assoc
i-
ates

 
and 

Property

 
for the term 

hotel.

 

Property

 
may be 
construed as a more expansive term than 

hotel

, which I find 
could further confuse reasonable employees about the scope of 
the access restriction rule. As such, because the revised 

R
e-
turning to Work Premises

 
rule found in the L.A. Live han
d-
book would be understood by a reasonable employee as prohi
b-
i
ting activity protected under Section 7 of the Act without prior 
managerial approval, I find that, based on the same rationale 
outlined in the above analysis for the original 

Returning to 
Work Premises

 
rule, the instant rule is invalid under both 
Lafayet
te Park Hotel
 
and 
Lutheran
-
Heritage Village
-
Livonia
. 
The rule also fails under the second requirement of the 
Tri
-
County Medical Center
 
test because the Respondent failed to 
distribute the L.A. Live handbook to all of the employees that 
had been hired prior
 
to November 2010, who had not asked for 
a copy of the new handbook, and thus the rule has not been 
clearly disseminated to all employees.
 
For all the above reasons, I find the rule invalid and that the 
General Counsel has sustained this element of the com
plaint.
 
4. 
The 

Use of Hotel Facilities

 
rule

c
omplaint 
 
s
ub
p
aragraph 9(b)
 
The 
u
se of Hotel f
acilities rule states:
 
 
The hotel and its facilities are designed for the enjoyment of 
our guests. If you wish to use the guest facilities during non
-
working hours
, you need to obtain prior approval from your 
manager.
 
 
The General Counsel and 
the 
Charging Party both argue that 
the 

Use of Hotel Facilities

 
rule found in the California han
d-
book violates 
Tri
-
County Medical Center
 
because it may be 
reasonably read to i
nclude exterior facilities of the hotel to 
which off
-
duty employees have a Section 7 right of access. The 
Respondent counters with various novel arguments, but fails to 
address the fact that the term 

guest facilities

 
is overly broad 
and undefined and cou
ld confuse reasonable employees into 
believing that they need to obtain prior managerial approval 
before engaging in activity protected under the Act, including 
lawfully entering parking lots, gates
,
 
or other outside nonwork 
areas. As such, this rule is in
valid under both 
Lafayette Park 
Hotel
 
and 
Lutheran
-
Heritage Village
-
Livonia
 
because it invites 
reasonable employees to believe that Section 7 activity is pr
o-
hibited without prior managerial approval. 
 
Further, the undisputed record evidence shows that ther
e are 
outside nonwork areas, such as the outside patio connected to 
the mixing
-
room bar area, which could be encompassed by the 
broad term 

guest facilities.

 
Accordingly, I find that this rule 
violates 
Tri
-
County Medical Center
 
because it does not limit 
a
ccess solely with respect to the interior of the premises and 
other working areas. Further, I find the rule has not been clearly 
disseminated to all employees because the Respondent ceased 
distributing the California 
h
andbook to newly hired employees 
somet
ime in November 2010.
 
For all the above reasons, I find the rule invalid and that the 
General Counsel has sustained this element of the complaint.
 
5. 
The updated 

Use of Property Facilities

 
rule 
 
 
USE OF PROPERTY FACILITIES:
 
 
The Property and its 
facilities are designed for the enjoyment 
of our guests and residence owners. You are not permitted on 
guest or resident floors, rooms, or elevators, in public resta
u-
rants, lounges, restrooms or any other guest or resident facility 
unless on a specified wo
rk assignment or with prior approval 
from your manager. Permission must be obtained from your 
manager before utilizing any Property outlet, visiting family 
or friends staying in the Property, or using any of the above 
mentioned facilities. Please ensure th
at the manager of the a
r-
ea you intend to visit is aware of the approved arrangements.
 
 
The Respondent argues that, because the updated 

Use of 
Property Facilities

 
rule specifically restricts access to guest 
facilities that are inside the property, the rul
e would not be 
construed by a reasonable employee as prohibiting Section 7 
activity. General Counsel notes, however, that the rule itself is 
ambiguous and unclear and thus should be interpreted as u
n-
lawfully restricting employee access to outside facilitie
s. Where 
ambiguities appear in employee work rules promulgated by an 
employer, the ambiguity must be resolved against the promu
l-
gator of the rule rather than the employees, who are required to 
obey it. 
Norris/O

Bannon
, 307 NLRB 1236, 1245 (1992). 
 
The Resp
ondent responds with the Board

s holding that:
 
 
[i]n determining whether a challenged rule is unlawful, the 
Board must, however, give the rule a reasonable reading. It 
must refrain from reading particular phrases in isolation, and 
it must not presume impro
per interference with employee 
rights.
9
  
 
 
Based on this, the Respondent argues on brief at 15 that e
m-

 
Without nitpicking, I conclude, when given a reasonable 
reading, the rule

s 
generalized and ambiguous terms and 
phrases referring to the Property (

Property,

 

Property and its 
facilities,

 

Property outlet

) may nevertheless be reasonably 
construed from an employee

s perspective, as encompassing 
the entire premises and could be c
onstrued by a reasonable 
employee as unlawfully restricting off
-
duty employee access to 
outside nonwork areas. Also, the phrase listing the various ar
e-
as that are explicitly included in the restriction may not be read 
in isolation, but must be read in cont
ext as simply giving sp
e-
ci
f
ic examples of areas that are restricted within the broader 
umbrella of the 

Property,

 
the 

Property and its facilities,

 
or 

any Property outlet.

 
Again, as noted supra, the Board teaches 
that the ambiguities in rules of this t
ype must be resolved 
against the Respondent, who promulgated the rule, and not 
against the employees, who are required to obey them. Under 
such an analysis the instant rule broadly restricts access to the 
Property and thus is invalid under 
Lafayette Park H
otel
 
and 
Lutheran
-
Heritage Village
-
Livonia
 
because reasonable e
m-
ployees would construe the rule as prohibiting activity that is 
                                        
        
 
9
 
Lu
theran
-
Heritage Village
-
Livonia,
 
343 NLRB 646, 646 (2004).
 
  
 
 
       
J
.
W
.
 
MARRIOTT LOS ANGELES
 
AT L
.
A
.
 
LIVE
 
 
 
 
 
155
 
 
protected by Section 7 of the Act without prior managerial 
approval. The rule also fails under 
Tri
-
County Medical Center
 
because the Respondent failed to distribute the L.A. Live han
d-
book to all employees hired prior to November 2010, and thus 
the rule hasn

t been clearly disseminated to all employees.
 
For all the above reasons, I find the rule invalid and that the 
General 
Counsel has sustained this element of the complaint.
 
6. 
Summary and c
onclusions
 
As set forth above, I have found that the General Counsel 
has sustained his burden of proving each of the four rules is 
invalid, because they chill employee exercise of Section
 
7 
rights, therefore constituting a violation of Section 8(a)(1) of 
the Act. 
 
C
ONCLUSIONS OF 
L
AW
 
Given all the above, including the above findings of fact, and 
based on the record as a whole, including the posthearing briefs 
of the parties, I make the foll
owing conclusions of law:
 
1. The Respondent is an employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act.
 
2. 
The Union is a labor organization within the meaning of 
Section 2(5) of the Act.
 
3. 
The Respondent by distributin
g to its employees and co
n-
tinually maintaining the following rules at its L.A. Live facility 
in Los Angeles, California, as set forth on page 6 of its Califo
r-
nia handbook, has been interfering with, restraining, and coer
c-
ing employees in the exercise of th
e rights guaranteed in Se
c-
tion 7 of the Act in violation of Section 8(a)(1) of the Act:
 
 
(a) 
Returning to Work Premises
 
 
Associates are not permitted in the interior areas of the hotel 
more than fifteen minutes before or after their work shift. O
c-
casionall
y, circumstances may arise when you are permitted 
to return to interior areas of the hotel after your work shift is 
over or your days off. On these occasions, you must obtain 
prior approval from your manager. Failure to obtain prior a
p-
proval may be conside
red a violation of Company policy and 
may result in disciplinary action. This policy does not apply to 
parking areas or other outside non
-
working areas.
 
 
(b) 
Use of Hotel Facilities
 
 
The hotel and its facilities are designed for the enjoyment of 
our guests
. If you wish to use the guest facilities during non
-
working hours, you need to obtain prior approval from your 
manager.
 
 
4. 
The Respondent by distributing to its employees and co
n-
tinually maintaining the following rules at its L.A. Live facility 
in Los An
geles, California, as set forth on pages 43 and 44 of 
its L.A. Live handbook has been interfering with, restraining, 
and coercing employees in the exercise of the rights guaranteed 
in Section 7 of the Act in violation of Section 8(a)(1) of the 
Act:
 
 
(a)
 
RETURN
ING TO WORK PREMISES: 
 
 
Employees are not permitted in the interior areas of the Pro
p-
erty more than fifteen (15) minutes before and after their work 
shift. Occasionally, circumstances may arise when you are 
permitted to return to interior areas of the Prop
erty after your 
work shift is over or on your days off. On these occasions, 
you must obtain prior approval from your manager. Failure to 
obtain prior approval may be considered a violation of Co
m-
pany policy and may result in disciplinary action. This polic
y 
does not apply to parking areas or other outside non
-
working 
areas.
 
 
(b)
 
USE OF PROPERTY FACILITIES:
 
 
The Property and its facilities are designed for the enjoyment 
of our guests and residence owners. You are not permitted on 
guest or resident floors, rooms,
 
or elevators, in public resta
u-
rants, lounges, restrooms or any other guest or resident facility 
unless on a specified work assignment or with prior approval 
from your manager. Permission must be obtained from your 
manager before utilizing any Property out
let, visiting family 
or friends staying in the Property, or using any of the above 
mentioned facilities. Please ensure that the manager of the a
r-
ea you intend to visit is aware of the approved arrangements.
 
 
5. 
The unfair labor practices found above have a
n effect on 
commerce within the meaning of Section 2(6) and (7) of the 
Act.
 
R
EMEDY
 
Having found that the Respondent violated the Act as set 
forth above, I shall recommend that it be ordered to cease and 
desist from engaging in the conduct found unlawful, a
nd from 
engaging in any like or related conduct. I shall also recommend 
that the Respondent rescind the rules quoted above, remove 
them from the appropriate handbooks, and advise the emplo
y-
ees in writing that the rules have been withdrawn and are no 
longer
 
being maintained. 
Lafayette Park Hotel
, 326 NLRB 824, 
834 (1998). 
 
The Respondent shall post the attached remedial Board n
o-
tice, in English and Spanish languages, and, in addition to phy
s-
ical posting of paper notices, notices shall be distributed ele
c-
tron
ically, such as by email, posting on an intranet or internet 
site, and/or other electronic means, if the Respondent customa
r-
ily communicates with its employees by such means. 
J.
 
Picini 
Flooring
, 356 NLRB 11
 
(2010). The posting of the paper noti
c-
es by the 
Respondent shall occur at all places where notices to 
employees are customarily posted at the facility.
 
[Recommended Order omitted from publication.]
 
 
 
